  Case 13-83573      Doc 68     Filed 04/04/19 Entered 04/04/19 15:41:12           Desc Main
                                  Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               WESTERN DIVISION

IN THE BANKRUPTCY MATTER OF:
                                                          Chapter 13 No.     13-83573
Eric J. Gulgren and Sarah E. Gulgren                      Judge     Thomas M. Lynch


                                         Debtors

          NOTICE OF FILING OF RESPONSE TO NOTICE OF FINAL CURE

       To: See attached Service List

        PLEASE TAKE NOTICE that on April 4, 2019, I filed the attached Response to Notice
of Final Cure, a copy of which is hereby served upon you.

                                            /s/ Mark Johnson

                                     Certificate of Service

       The undersigned certifies that he served a copy of the Notice of Filing and Response to
Notice of Final Cure on the Debtors by depositing same in the United States mail at 150 N
Michigan Ave., Suite 2600, Chicago, Illinois 60601 at 5:00 p.m. on April 4, 2019 with proper
postage prepaid and on the other listed parties via ECF notification.


                                                    /s/ Mark Johnson
                                                    Mark Johnson ARDC# 6284911

Kluever and Platt, LLC
150 N Michigan Ave., Suite 2600
Chicago, IL 60601
(312) 201-6670
Our File #: SPSB.0881
  Case 13-83573       Doc 68    Filed 04/04/19 Entered 04/04/19 15:41:12   Desc Main
                                  Document     Page 2 of 2


SERVICE LIST

Eric J. Gulgren and Sarah E. Gulgren
164 East End Ave
Crystal Lake, IL 60014

Lydia Meyer
Lydia Meyer - 13 Trustee
P.O. Box 14127
Rockford, IL 61105-4127

Sarah C Holbrook
Eric Pratt Law Firm
3957 North Mulford Rd Suite C
Rockford, IL 61114
